Case 1:19-cv-01456-RDA-JFA Document 23 Filed 06/17/20 Page 1 of 3 PageID# 96



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

 LYNNE CALLIGARO,

        Plaintiff,

                        v.                           Civil Action No. 1:19-cv-1456-RDA-JFA

 DELOITTE CONSULTING LLP,

        Defendant.


      CONSENT MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff Lynne Calligaro, and

Defendant Deloitte Consulting LLP (together, the “Parties”), by and through their counsel,

jointly move for entry of the attached proposed Stipulated Protective Order. As set forth therein,

good cause exists for the entry of the Stipulated Protective Order as discovery in this action is

expected to seek and require production of confidential information, disclosure of which may

subject a party or person to “annoyance, embarrassment, oppression, or undue burden or

expense.” Fed. R. Civ. P. 26(c); see also Graves v. Indus. Power Generating Corp., No. 3:09-

CV-717, 2010 WL 2943079, at *5 (E.D. Va. July 20, 2010) (good cause exists for entry of

protective order governing non-party employee personnel information). The Parties do not seek

oral argument on this motion.
Case 1:19-cv-01456-RDA-JFA Document 23 Filed 06/17/20 Page 2 of 3 PageID# 97



Dated: June 17, 2020

Respectfully submitted,

/s/ Phillis h. Rambsy                     /s/ Allison S. Papadopoulos
Phillis h. Rambsy (VA Bar #92023)        Allison S. Papadopoulos (VA Bar No. 85715)
prambsy@spigglelaw.com                   apapadopoulos@akingump.com
THE SPIGGLE LAW FIRM, PC                 Esther G. Lander (admitted pro hac vice)
4830 A 31st Street, South                elander@akingump.com
Arlington, Virginia 22206                AKIN GUMP STRAUSS HAUER & FELD LLP
Telephone: (202) 499-8527                2001 K Street N.W.
Fax: (202) 540-8018                      Washington, D.C. 20006
                                         Telephone: (202) 887-4000
Attorney for Plaintiff Lynne Calligaro   Fax: (202) 887-4288

                                         Attorneys for Defendant Deloitte Consulting LLP




                                         2
Case 1:19-cv-01456-RDA-JFA Document 23 Filed 06/17/20 Page 3 of 3 PageID# 98



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 17, 2020, I electronically filed this document through

the ECF system, which will send a notice of electronic filing to all counsel of record.


                                                /s/
                                              Allison S. Papadopoulos (VA Bar No. 85715)
                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              2001 K Street N.W.
                                              Washington, D.C. 20006
                                              Tel.: (202) 887-4000
                                              Fax: (202) 887-4288
                                              apapadopoulos@akingump.com
                                              Attorney for Defendant Deloitte Consulting LLP
